Citation Nr: 1428458	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-15 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that denied the Veteran's claims.  

The Veteran testified at a July 2013 hearing at the RO before the undersigned.  A transcript of the hearing has been associated with the electronic claims file.  


FINDINGS OF FACT

The Veteran's bilateral hearing loss and tinnitus are the result of a disease or injury in active military service.


CONCLUSION OF LAW

The criteria for an award of service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. §§ 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157   (1993). For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80- (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes). 

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley , supra, at 159.

Here, the Veteran has been diagnosed with tinnitus and bilateral hearing loss for VA purposes.  In addition, the Veteran's service records indicate that he served as an aircraft maintenance technician and a munitions maintenance supervisor in the military.  The Veteran has alleged excessive noise exposure in service in part from serving on the flight line.

In May 2010 a private audiologist noted that the Veteran served on the flight line in service and was exposed to excessive noise.  After conducting an examination of the Veteran, the examiner found that it was more likely that the Veteran hearing loss as well as his complaint of tinnitus were due to his military experience.  

The Veteran was afforded a VA examination dated in June 2010.  The examiner indicated that the Veteran claims file was available and reviewed in connection with the examination and report.  The examiner noted that the Veteran's separation examination indicated normal hearing and that there were no complaints of hearing loss or tinnitus in his service treatment records.  The examiner also noted that the Veteran was exposed to occupation noise in construction and in engine rooms after service.  The Veteran reported that tinnitus began in service.  After examination, the examiner found that the Veteran's hearing loss and tinnitus were not likely related to military service.  The examiner stated that there was no scientific basis for delayed noise induced hearing loss.


In this case, the Veteran has current tinnitus and bilateral hearing loss for VA purposes.  He also has two medical opinions that are based on an examination and a review of his in-service experiences.  The VA examiner did not seem to take into account the Veteran's reports of tinnitus beginning in service, while the private audiologist did not discuss the delayed onset of hearing loss.  Faced with essentially the same evidence, the physicians came to contrary conclusions.  

In this case, as there is an approximate balance of positive and negative evidence, reasonable doubt is raised and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


